UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6293



MARTIAL GASTON,

                                                 Plaintiff - Appellant,

          versus


RICHARD LANHAM, Commissioner; KATHERINE GREEN,
Warden; LIEUTENANT ALEXANDER; DIVISION OF
CORRECTIONS,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-378-WMN)


Submitted:   October 8, 1999                 Decided:   October 26, 1999


Before MURNAGHAN, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martial Gaston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Martial Gaston appeals the district court’s order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 1999) action; the

action was filed in separate complaints, docketed in the district

court as case No. WMN-99-378 and case No. WMN-99-139. The district

court dismissed case No. WMN-99-378 because it was actually a

supplement to case No. WMN-99-139, and was only docketed as a new

case due to administrative confusion in the district court.     The

district court dismissed case No. WMN-99-139 for failure to state

a claim upon which relief could be granted.        See 28 U.S.C.A.

§ 1915(e)(2)(b)(ii) (West Supp. 1999). We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm the dismissal of both complaints on the rea-

soning of the district court. See Gaston v. Lanham, No. CA-99-378-

WMN (D. Md. Feb. 17, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2